FILE COPY



ONE (1) 1992 CHEVROLET
           PK,
1GCEC14Z4NE164549Appell
           ant/s


                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 9, 2014

                                       No. 04-13-00086-CV

                   ONE (1) 1992 CHEVROLET PK, 1GCEC14Z4NE164549,
                                      Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-CI-13890
                            Honorable Laura Salinas, Judge Presiding


                                          ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice


           All pending motions are DENIED AS MOOT.

                                                       kaa

                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court